DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	As directed by the amendment filed 30 August 2022: claim 1 has been amended, claims 8-10 have been cancelled, claims 20-22 have been added. Thus, claims 1-7, 11-16, and 20-22 are presently pending in this application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.
The abstract of the disclosure is objected to because “A skin treatment device and a method to cleanse and balance pH value of skin are disclosed herein” is implied language. Applicant is advised to amend to --A skin treatment device and a method to cleanse and balance pH value of skin--. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ignon et al. in view of Niezgoda et al. (US 20100030132 A1) and further in view of Burt et al. (US 20130079732 A1).
Regarding claim 1, Ignon discloses a skin treatment device ("a system for treating skin"; see Abstract), comprising:
a nozzle 970 ("tip 970"; [0086]; FIG. 20A) to be directed into contact with skin of a subject ("tip 970 is positioned against the skin being treated"; [0099]); 
a vacuum pump ("vacuum pump"; [0088]) operably coupled to the nozzle ("contained within the base member 940"; [0088]; NOTE: nozzle 970 is in fluid communication with base member 940. Therefore, the vacuum pump is coupled to the nozzle 970) for generating a suction force of the nozzle ("suction force"; [0099]) to evacuate impurities from the skin of the subject ("exfoliated skin, spent serum, other fluids and/or other materials can be removed away"; [0099]); 
a liquid replenishing assembly 6A ("skin treatment system 6A"; [0053]; FIG. 4) operably coupled to the nozzle ("a handpiece assembly 10, a conduit 50, a fluid transfer device 70 (e.g., pump) in fluid communication with the conduit 50 and a canister 100 or other container"; [0053]; FIG. 4), 
wherein the liquid from the liquid replenishing assembly passes into the nozzle ("tip 970 can include an opening 982 through which fluids and/or other materials conveyed by the delivery stem 974 may exit"; [0097]; FIG. 20B); and 
a first control valve connected to an outlet of the vacuum pump and an outlet of the liquid replenishing assembly ("one or more internal channels, flow splitting devices, flow control valves and/or any other devices or features that can selectively affect the flow of fluids therethrough. This can apply to delivery and/or suction ports and openings"; [0051]; FIG. 3) for communication with the nozzle.
Ignon fails to disclose that the liquid from the liquid replenishing assembly passes into the nozzle is based on the pre-defined pH value. However, Niezgoda teaches that the liquid from the liquid replenishing assembly passes into the nozzle is based on the pre-defined pH value (“the pH and the AFC content may be controlled or automated by the apparatus based upon the user's desired values”; [0053]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ignon’s device such that the liquid from the liquid replenishing assembly passes into the nozzle is based on the pre-defined pH value, as taught by Niezgoda, for the purpose of suitably allowing the adjustment of the pH level of the liquid solution to optimize treatment ([0053]).
Ignon/Niezgoda fails to disclose the liquid replenishing assembly may atomizing a liquid provided in the liquid replenishing assembly at a pre-defined pH value. However, Burt teaches the liquid replenishing assembly may atomizing a liquid provided in the liquid replenishing assembly (“a device which generates a mist of a treatment composition, also referred to as an aerosolized treatment composition”; [0016]) at a pre-defined pH value (NOTE: any liquid solution inherently has a pre-defined pH value). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ignon’s device such that the liquid replenishing assembly may atomizing liquid at a pre-defined pH value, as taught by Burt, for the purpose of “providing improved methods for the delivery of treatment compositions to surfaces” ([0002]). 
Regarding claim 3, Ignon discloses the vacuum pump ("vacuum pump"; [0088]) is operably coupled to the nozzle via a gas pipe 830 ("conduit 830 is placed in fluid communication with a vacuum pump"; [0084]; FIG. 18), wherein 
	the vacuum pump is further operably coupled to the nozzle ("main body portion 802 of the handpiece assembly 800 can comprise a port 807 to which a conduit 830 or other channeling member may connect"; [0084]; FIG. 19) via the first control valve ("flow control valves"; [0051]).
Regarding claim 4, Ignon discloses the liquid replenishing assembly 6A further comprises a liquid storage container 100 ("canister 100"; [0054]; FIG. 4) separated into at least a first container and a second container via a diaphragm 105 ("canister 100 comprises a unitary structure having one or more baffles 105 or other dividing members to create two or more separate compartments"; [0054]; FIG. 4).
Ignon fails to disclose the first container corresponds to an alkaline liquid container and the second container corresponds to an acidic liquid container. However, Niezgoda teaches a topical wound treatment device comprising the first container corresponds to an alkaline liquid container ("alkaline feed"; [0053]) and the second container corresponds to an acidic liquid container ("hypohalous acid solution"; [0053]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ignon’s device such that the first container corresponds to an alkaline liquid container and the second container corresponds to an acidic liquid container, as taught by Niezgoda, for the purpose of suitably allowing “for adjustment of … the pH of the solution by the user” ([0053]).
Regarding claim 5, Ignon discloses the liquid replenishing assembly 6A.
Ignon fails to disclose the liquid replenishing assembly further comprises an electrolysis liquid device for yielding the liquid in the liquid storage container at the pre-defined pH value. However, Niezgoda teaches an electrolysis liquid device ("electrolysis cell"; [0050]) for yielding the liquid in the liquid storage container at the pre-defined pH value ("the device may allow for adjustment of the solution pH"; [0053]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ignon’s device such that the liquid replenishing assembly further comprises an electrolysis liquid device for yielding the liquid in the liquid storage container at the pre-defined pH value, as taught by Niezgoda, for the purpose of suitably allowing the pH to be controlled or automated by the apparatus based upon the user's desired values ([0053]).
Regarding claim 8, Ignon discloses the liquid replenishing assembly 6A further comprises a hydration system ("serums and/or other materials can be used to hydrate the skin"; [0114]) for balancing the pH value of the skin of the subject brought in contact with the nozzle ("serums and/or other materials can comprise anti-oxidants, hyaluronic acid and/or the like"; [0114]); Note: this suggest that the pH of the skin may be balanced by varying the ratio and/or dilution of the hyaluronic acid in the serums).
Regarding claim 9, Ignon discloses the hydration system further comprises a liquid pump ("internal pump"; [0061]) connected to a liquid storage container 400 ("canister 400"); [0062]) via an inlet of a liquid pipe of the liquid pump and connected to the nozzle via an outlet of the liquid pipe of the liquid pump ("one or more ports 414, 416 or other fittings through which fluids or other substances can be transferred (e.g., between the tip 320 and the canister 400)"; [0063]; FIG. 8).
Regarding claim 10, Ignon/Niezgoda fails to disclose the hydration system further comprises a liquid atomizing sheet mounted on the outlet of the liquid pipe of the liquid pump. However, Burt teaches a liquid atomizing sheet 22 ("vibrating plate 22"; [0100]) on the outlet of the liquid pipe (see FIG. 12) of the liquid pump ("may be supplied via a pump"; [0110]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ignon/Niezgoda’s device such that the hydration system further comprises a liquid atomizing sheet mounted on the outlet of the liquid pipe of the liquid pump, as taught by Burt, for the purpose of suitably providing the “means of atomizing the treatment composition and thereby providing a treatment composition in a form of a mist” ([0100]).
Regarding claim 11, Ignon discloses the liquid replenishing assembly 6A further comprises a second control valve ("one or more internal channels, flow splitting devices, flow control valves"; [0051]) operably coupled to the first container 106 ("compartments 104, 106"; [0054]; FIG. 4) via a first pipe 56 ("passages 54, 56"; [0052]; FIG. 4), 
the second container 104 ("compartments 104, 106"; [0054]; FIG. 4) via a second pipe 54 ("passages 54, 56"; [0052]; FIG. 4) and to an outlet pipe of the liquid pump ("a pump 70 or other fluid transfer device can be placed in fluid communication with the conduit 50 (e.g., the suction passage 56)"; [0053]), wherein 
the liquid pipe of the liquid pump is operably coupled to the first control valve and the liquid pump ("a pump 70 or other fluid transfer device can be used to draw a treatment media (e.g., water, saline, other fluids, other materials, etc.) from the storage compartment 104 and through the delivery passage 54"; [0055]).
Regarding claim 12, Ignon discloses the liquid storage container further comprises a liquid seal cover ("a lid 202A or other cover member"; [0059]; FIG. 6B), wherein 
a sealant ("One or more O-rings or other sealing members"; [0090]) is mounted between the liquid storage container and an electrode mounting plate of the liquid storage container ("between adjacent surfaces of the tip and the handpiece assembly"; [0090]).
Regarding claim 13, Ignon discloses the sealant further comprises a plurality of perforated films ("One or more O-rings or other sealing members"; [0090]; Note: according to [0052] of the Specification, “perforated films” are sealing members that function in a similar manner as O-rings), wherein 
the plurality of perforated films are configured to prevent leakage from the liquid storage container ("to prevent or reduce the likelihood of undesirable leaks"; [0090]).
Regarding claim 14, Ignon discloses the liquid storage container is further configured to be detachable from the skin treatment device ("cartridge 920 can be selectively secured to and/or removed from the main body portion 912 of the handpiece assembly"; [0086]) based on a position of a cover attached to the liquid storage container ("cartridge 920 can include one or more locking ears, O-rings and/or the like"; [0086]).
Regarding claim 15, Ignon fails to disclose a display screen, wherein the pre-defined pH value is set via a user interface (UI) element on the display screen. However, Niezgoda teaches a display screen ("graphical user interface"; [0164]; FIG. 12A, 12B), wherein the pre-defined pH value is set via a user interface (UI) element on the display screen ("user interface may display controls for solution volume, container type or shape, pH"; [0164]; Note: this suggest that a user may set the pre-defined pH value via the display controls for pH). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ignon’s device to include a display screen, wherein the pre-defined pH value is set via a user interface (UI) element on the display screen, as taught by Niezgoda, for the purpose of suitably “controlling various parameters in accordance with the invention” ([0032]).
Regarding claim 16, Ignon discloses the nozzle 970 is further configured to be detachable from the skin treatment device ("removable tip 970"; [0086]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ignon et al. in view of Niezgoda et al. and Burt et al. and further in view of Hu et al. (US 20180169308 A1).
Regarding claim 2, Ignon discloses a control panel operably coupled to the nozzle, the vacuum pump, and the liquid replenishing assembly ("the various components or subcomponents can include one or more controllers, electrical and/or instrumentation connections, ports and/or the like"; [0066]).
Ignon fails to explicitly disclose the control panel is further configured to control the pH value of the liquid and the suction force of the vacuum pump. However, Niezgoda teaches the control panel is further configured to control the pH value of the liquid (“the pH and the AFC content may be controlled or automated by the apparatus based upon the user's desired values”; [0053]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ignon’s device such that the control panel is further configured to control the pH value of the liquid, as taught by Niezgoda, for the purpose of suitably allowing the adjustment of the pH level of the liquid solution to optimize treatment ([0053]).
Ignon/Niezgoda/Burt fails to explicitly disclose the control panel is further configured to control the suction force of the vacuum pump. However, Hu teaches the control panel is further configured to control the suction force of the vacuum pump (“A controller of the alarm system may adjust the suction force generating mechanism to attain the desire pressured target”; [0027]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ignon/Niezgoda/Burt’s device such that the control panel is further configured to control the suction force of the vacuum pump, as taught by Hu, for the purpose of suitably allowing the adjustment of the suction force to optimize treatment ([0027]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ignon et al. in view of Niezgoda et al. and Burt et al. and further in view of Buckley et al. (US 20040060815 A1).
Regarding claim 6, Ignon/Niezgoda/Burt discloses the electrolysis liquid device ("electrolysis cell"; see Niezgoda’s [0050]), but fails to disclose an electrode mounting plate; an anode mounted on the electrode mounting plate, wherein the anode extends into the second container via one end of the anode; and a cathode mounted on the electrode mounting plate, wherein the cathode extends into the first container via one end of the cathode. 
However, Buckley teaches an electrode mounting plate (FIG. 4); 
an anode 302 ("cylindrical electrode 302 forming the anode"; [0173]) mounted on the electrode mounting plate (FIG. 4), wherein 
the anode extends into the second container via one end of the anode 62 ("anode chamber 62"; [0156]); and
a cathode 304 ("rod electrode 304 forming the cathode"; [0173]) mounted on the electrode mounting plate (FIG. 4), wherein 
the cathode extends into the first container via one end of the cathode 64 ("cathode chamber 64"; [0156]). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ignon/Niezgoda/Burt’s device such that an electrode mounting plate; an anode mounted on the electrode mounting plate, wherein the anode extends into the second container via one end of the anode; and a cathode mounted on the electrode mounting plate, wherein the cathode extends into the first container via one end of the cathode, as taught by Buckley, for the purpose of suitably allowing the regulation of the pH of solution output ([0025]).
Regarding claim 7, Ignon/Niezgoda/Burt discloses the electrolysis liquid device ("electrolysis cell"; see Niezgoda’s [0050]), but fails to disclose the electrolysis liquid device further comprises a plurality of pH sensors mounted on the electrode mounting plate, wherein the plurality of pH sensors extends into the liquid storage container and wherein the plurality of pH sensors is further configured to detect the pH value of the liquid in the liquid storage container. 
However, Buckley teaches a plurality of pH sensors ("pH meter 72"; [0159]) mounted on the electrode mounting plate (FIG. 2), wherein 
the plurality of pH sensors extends into the liquid storage container (FIG. 2) and wherein 
the plurality of pH sensors is further configured to detect the pH value of the liquid in the liquid storage container ("pH and redox potential of the output solution in the weir tank 70 are measured by a pH meter 72"; [0159]). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ignon/Niezgoda/Burt’s device such that the electrolysis liquid device further comprises a plurality of pH sensors mounted on the electrode mounting plate, wherein the plurality of pH sensors extends into the liquid storage container and wherein the plurality of pH sensors is further configured to detect the pH value of the liquid in the liquid storage container, as taught by Buckley, for the purpose of suitably monitoring the desired parameters of the output solution ([0160]).
Response to Arguments
Applicant's arguments filed 29 June 2022 have been fully considered but they are not persuasive.
Applicant argued that Ignon, Niezgoda, and Burt fail to teach or suggest "a skin treatment device comprising a vacuum pump for evacuating impurities from the skin, a liquid replenishing assembly for atomizing a liquid at a pre-defined pH value, wherein the liquid passes into a nozzle based on pre- defined pH value; and a control valve connected to the outlet of the vacuum pump and outlet of the liquid replenishing assembly. The device of the present invention provides the skin cleansing device by maintaining balanced pH value of the skin of a subject." (pg. 8-9 of Applicant Remarks).  The Examiner kindly disagrees. Applicant failed to address the Examiner's proposed combination of Ignon et al. in view of Niezgoda et al., and further in view of Burt et al. 
Nonobviousness cannot be established by attacking references individually when the rejection is predicated upon a combination of prior art disclosures. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781